JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed October 5, 2007, be affirmed. Appellant challenges the dismissal, without prejudice, of his claims made pursuant to Bivens v. Six Unknown Agents for the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). The district court properly concluded that appellant failed to state a Bivens claim. Appellant’s constitutional claims are nothing more than an allegation of respondeat superior, which is not cognizable in a Bivens action. See Cameron v. Thornburgh, 983 F.2d 253, 258 (D.C.Cir. 1993). The court will not consider appellant’s claim that appellee failed to train or supervise prison staff responsible for the alleged violations of his rights, because it was not raised in district court. See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.